Citation Nr: 1505539	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-15 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1941 to September 1945.  He died in May 2010.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  During the course of the appeal, the case was transferred to the Muskogee, Oklahoma RO, as all claims involving alleged mustard gas or lewisite exposure are centrally processed at that RO.

In August 2013, the Board remanded the case for additional development in an attempt to determine whether the Veteran was exposed to mustard gas in service.  A subsequent response from the Department of Defense (DoD) Mustard Gas Manager was received by VA and added to the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in May 2010.  The Certificate of Death lists the immediate cause of death as squamous cell carcinoma of the nose.  

2.  At the time of the Veteran's death, service connection was not in effect for any disability.

3.  The Veteran's exposure to mustard gas has not been verified, nor is there any probative evidence suggesting that his death was otherwise related to his military service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1110, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§ 3.300, 3.303, 3.309, 3.311, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence she is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In this case, in July and August 2011 letters issued prior to the decision on appeal, the appellant was provided notice regarding what information and evidence is needed to substantiate her claim for DIC, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  The letter also listed the conditions for which the Veteran was service connected at the time of his death and explained that the appellant could submit evidence showing that the Veteran's previously service-connected disabilities had caused or contributed to his death.  The letter additionally notified the appellant that she could establish service connection by submitting evidence that sufficiently demonstrated that a condition not service connected during the Veteran's lifetime had caused or contributed to his death.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and personnel records are fire-related and therefore are unavailable for review.  The appellant was informed of this fact in the August 2011 VCAA letter.  An August 2011 VA Form 21-0820 Report of General Information reflects that the appellant advised that she had sent all of the evidence in her possession.  In light of the foregoing actions, the Board finds that further efforts to try to obtain the missing service records would be futile.  Also, by way of the August 2011 letter as well as the April 2012 statement of the case, the duty to notify of VA's inability to obtain records, as outlined in 38 C.F.R. § 3.159(e), was satisfied.  

The Veteran's DD Form 214, relevant VA and private post-service medical records, and the appellant's lay statements have been obtained and associated with the claims file.  The record indicates that before his death, the Veteran was receiving Social Security Administration (SSA) benefits.  In April 2013, the RO received notification that SSA had no records.  The appellant was informed of this fact in a May 2013 supplemental statement of the case.

With regard to the appellant's contention that the Veteran was exposed to mustard gas, this case was remanded in August 2013 to obtain evidence relevant to his exposure to mustard gas in service.  Pursuant to M21-1MR, Part IV, Subpart ii, Chapter 1, Section F, 22, the RO contacted the Compensation and Pension Service's Mustard Gas Manager in October 2013 with the available relevant information and received a response that DoD was unable to ascertain any exposure based on the information provided. 

In light of the foregoing, the Board finds that the requirements of the Board's remand were ultimately accomplished to the extent possible, and there was substantial compliance with the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

Moreover, the RO's actions constitute a "reasonably exhaustive search" of all available options with regard to obtaining the Veteran's service records and verifying his exposure to mustard gas.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  As detailed above, the RO followed the M21-1MR procedures when attempting to verify his chemical exposure.  The appellant and her representative have not identified or submitted any additional service records or identified an alternate source for VA to search.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error).  The Board concludes that based on the forgoing, the RO has satisfied the duty to assist the appellant with regard to obtaining the Veteran's service records and verifying his chemical exposure through its actions.  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In cause of death cases, a medical examination or opinion is necessary if there is competent evidence to establish the cause of death, an indication that the cause of death may be associated with service or a service connected disability, and insufficient medical evidence to render a decision on the claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is necessary to substantiate the claim, and VA is excused from providing such assistance only when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008).

In this case, the appellant alleges that the Veteran was exposed to mustard gas in service and that this exposure caused squamous cell carcinoma that ultimately resulted in his death.  However, despite all necessary development conducted by the RO, there is no objective evidence of record indicating the Veteran was exposed to mustard gas.  The appellant has submitted no evidence other than her (and the Veteran's) assertions to support this theory, and no objective evidence supporting this theory is otherwise of record. 

As there is no evidence of record that the appellant's theory is plausible, the Board finds that there is no reasonable possibility that a medical opinion would assist the appellant in substantiating her claim.  Thus, the duty to provide an examination or opinion under 38 U.S.C.A. § 5103A(a) is not triggered by the appellant's contentions.  See Wood, supra.

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of this issue has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and nonprejudicial to the appellant.

II. Service Connection for Cause of Death

The appellant contends that the Veteran's squamous cell carcinoma was caused by exposure to mustard gas during service.  

Legal Criteria

To establish service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service, or that was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

The pertinent regulation with regard to claims based on the chronic effects of exposure to mustard gas and Lewisite, 38 C.F.R. § 3.316, provides that:

(a) Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition:

(1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin.

(2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease.

(3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia.

(b) Service connection will not be established under this section if the claimed condition is due to the Veteran's own willful misconduct, or there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.316 (2014).

Under 38 C.F.R. § 3.316, the Veteran must provide evidence of in-service exposure and a diagnosis of current disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability (if one of the prescribed medical conditions) and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met subject to the regulatory exceptions in 38 C.F.R. § 3.316(b).  See Pearlman v. West, 11 Vet. App. 443, 446 (1998).

For purposes of submitting a claim relating to exposure to toxic gases under 38 C.F.R. § 3.316, the Court has held that lay evidence of in-service exposure must initially be assumed as true.  Pearlman v. West, 11 Vet. App. 443, 446 (1998); see also Washington v. Nicholson, 19 Vet. App. 363 (2005) (a veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent).

The Court also held, however, that whether the veteran meets the requirements of § 3.316, including whether he or she was actually exposed to the specified vesicant agents, is a question of fact for the Board to determine after full development of the facts.  The Board, therefore, must consider the credibility of the Veteran's testimony in light of all the evidence in the file.  See Pearlman, 11 Vet. App. 443 (1998).  This holding generally comports with other jurisprudence as the Board's role as fact finder.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole).

Factual Background

This case has a lengthy procedural history.  By way of background, in February 1991, the Veteran first filed a claim for a non-service connected pension due to seizures.  During the course of developing that claim, the RO received evidence that the Veteran may be incompetent.  Specifically, a July 1993 VA examiner diagnosed the Veteran with dementia with episodic confusion and opined that the Veteran was "completely helpless" and "markedly demented."  Thereafter, in January 1994, the RO determined that the Veteran was incompetent and appointed the appellant to handle the Veteran's affairs.  

In January 1996, the Veteran filed a claim for service connection for chronic obstructive pulmonary disease (COPD) due to mustard gas exposure.  The Veteran stated that he was exposed to mustard gas at Bushnell, Florida training camp prior to being shipped overseas.  The Board notes that the claim was typewritten and signed by the appellant.  See January 1996 Statement in Support of Claim.  In a February 1996 statement, the appellant stated that the Veteran was exposed to mustard gas during training.  In June 1996, the RO attempted to verify the Veteran's exposure to mustard gas.  In August 1996, the RO was informed that the Veteran's medical records were not on file at the National Personnel Records Center (NPRC) and may be fire-related.  Thereafter, in an August 1996 rating decision, the RO denied the Veteran's claim for service connection.  

In March 2000, the Veteran filed a claim for service connection for squamous cell carcinoma due to mustard gas exposure.  The Veteran stated that he was "expose[d] to mustard gas while attached to the 557th Signal Air Warning Battalion.  I was exposed during basic training also when I was stationed in South Pacific and Philippines."  The Veteran further indicated that "[w]e were restricted to wear our gas masks all the time.  We were never allowed to go without a gas mask.  So we were exposed to Mustard gas on a daily basis."  See March 2000 Statement in Support of Claim.  The Veteran also submitted a VA Fact Sheet entitled Mustard Gas Exposure and Long-Term Health Effects dated in April 1999.  In an April 2000 statement, the Veteran explained the dates, places, and circumstances of exposure to mustard gas as follows: "In Florida mustard gas training in late 1941 we had to wear our gas masks all the time.  Also when I was stationed in the Philippines and South Pacific."  See April 2000 Statement in Support of Case.

In April 2000, the RO again attempted to verify the Veteran's exposure to mustard gas and/or lewisite.  In October 2000, the RO was informed that the Veteran's record was fire-related and that the information could not be reconstructed.  The RO sent the Veteran a Request for Information to Reconstruct Medical Data, which the Veteran returned in October 2000.  On the form, the Veteran did not list any medical treatment while in service.  In November 2000, the RO requested that morning reports be searched for information pertaining to squamous cell carcinoma.  A February 2001 Personnel Information Exchange System (PIES) request indicated that additional information regarding the Veteran's service was necessary to complete the search.  Thereafter, in March 2001and May 2001 rating decisions, the RO denied the Veteran's claim for service connection.  

In November 2007, the Veteran filed a claim for service connection for skin cancer due to exposure to mustard gas at Fort Blanding, Florida and in WWII.  See November 2007 Statement in Support of Claim.  The Veteran also submitted a statement from his VA treatment provider wherein the provider indicated that the Veteran's squamous cell carcinoma was possibly related to the Veteran's military service because the Veteran claims exposure to mustard gas.  

In March 2008, the appellant submitted a statement wherein she stated that the Veteran "told me he was at Camp Blanding, FL when he was exposed to Mustard Gas and or Lewisite."  In April 2008, the RO was informed that the Veteran was not on the mustard gas list.  See April 2008 Email Correspondence.  The Veteran submitted another statement in April 2008 wherein he indicated that he was exposed to mustard gas and lewisite while stationed at Camp Blanding, Florida.  In a June 2008 rating decision, the RO again denied service connection due to mustard gas exposure.

In a July 2008 notice of disagreement, the Veteran stated that he was at Camp Blanding, Florida, where they used mustard gas and/or lewisite on the men that were leaving to go overseas to see what effects the gases had in various stages and doses.  In a December 2008 statement, the Veteran asserted that "[t]he records show that I was at Camp Blending [sic] FL and that I have conditions that are presuptively [sic] related due to mustard gas/lewisite exposure.  The records show that lewisite gas and mustard gas was [sic] used at Camp Blanding FL."  See December 2008 VA Form 9.

In April 2010, the Board reopened and denied the Veteran's claim for service connection for metastatic squamous cell carcinoma.  The Board found that there was no evidence that the Veteran was exposed to mustard gas during training.  The Board also indicated that, although information provided by the Veteran stated that mustard gas testing occurred at Bushnell, Florida, the Veteran did not claim to have participated in mustard gas testing exercises.  

The Veteran died in May 2010.  In September 2010, the appellant filed the instant claim.  In a September 2011 rating decision, the RO denied the appellant's claim.  In a December 2011 statement, the appellant stated that the Veteran told her "many times over the years about being tested in the chambers with mustard gas and lewisite."  See December 2011 Notice of Disagreement.  The appellant also submitted a portion of an article entitled Veterans at Risk: The Health Effects of Mustard Gas and Lewisite.  In a May 2012 statement, the appellant asserted that the Veteran's cause of death, metastatic squamous cell carcinoma, was due to exposure to mustard gas or lewisite while participating in testing programs while serving on active duty from 1941 to 1945.  See May 2012 VA Form 9.

An October 2013 database query indicates that the Veteran was not on the current mustard agent and Lewisite list.  In accordance with VA's Adjudication Procedure Manual Rewrite, M21-1 MR, Part IV, Subpart ii, Chapter 1, Section F, Paragraph 21(b)-(d), a request for confirmation of exposure was mailed to the Compensation and Pension Service, Mustard Gas Manager, in Washington DC.  A negative response was received.  

Analysis

The Board acknowledges that VA has a heightened duty to assist the appellant in developing her claim since the vast majority of the Veteran's service records were lost in the 1973 fire at NPRC.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The appellant, and the Veteran during his lifetime, repeatedly asserted that that the Veteran was exposed to mustard gas in service.  The Board does not doubt that the Veteran may have been exposed to some sort of gas during training.  And the Veteran may have believed that the gas released during the training exercise was mustard gas.  But in order to receive benefits based on mustard gas exposure, VA law, regulations, and procedures require that full-body exposure must be substantiated by service department records.  This is because mustard gas testing was limited to secret tests of protective equipment during World War II.  See 59 Fed. Reg. 42497 -01 (Final Rule, August 18, 1994).

Here, there is no indication by objective evidence of exposure to mustard gas or Lewisite in service.  In this regard, the RO has been unable to verify that the Veteran was exposed to mustard gas or Lewisite in service despite multiple VA attempts to obtain objective verification.  VA's Central Office verified that the Veteran was not on the listing for mustard gas exposure.

The Board finds that the RO properly followed the provisions of M21-1MR, IV.ii.1.F.22 in attempting to verify the Veteran's claimed mustard gas exposure.  Under this provision, evidence of full-body exposure to mustard gas or Lewisite should be requested if the service connection claim is for a disability listed under 38 C.F.R. § 3.316(a).  In this case, the appellant alleges mustard gas exposure with regard to her claim for service connection for cause of the Veteran's death from squamous cell carcinoma, a disease listed in 38 C.F.R. § 3.316(a).  Therefore, in August 2013, the Board remanded the claim so that the RO could perform certain required development relating to the alleged mustard gas exposure.  See M21-1MR, IV.ii.1.F.22.  Subsequently, the claim was sent to the Muskogee RO for further development as outlined in the M21-1MR.  An October 2013 search for the Veteran in the chemical exposure database was negative.  Thereafter, an October 2013 request for confirmation of exposure was mailed to the Compensation and Pension Service, Mustard Gas Manager, in Washington DC, to which a negative response was received.  Therefore, again, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has also considered the statements of the Veteran and the appellant regarding the Veteran's exposure to mustard gas.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to establish service connection.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event, see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In determining whether lay statements are credible, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

In the present case, the Board certainly finds that the appellant is competent to offer evidence as to facts within her personal knowledge, such as the Veteran's statements regarding mustard gas exposure in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also finds that the Veteran was competent to report that he underwent chemical training while wearing gas masks during basic training.  However, the Board finds that the Veteran and the appellant are not competent to know the chemical make-up of the gases used in that training.  In this regard, the Veteran and the appellant have not been shown to have the requisite education, training, or experience to provide such competent evidence.  

Moreover, insofar as the Veteran was competent to report that he was involved in actual mustard gas testing, the Board finds the statements less than credible for several reasons.  First, the record shows that the Veteran was considered "markedly demented" and was deemed incompetent in 1993, which was three years prior to the first claim for service connection based on exposure to mustard gas.  This raises questions as to the Veteran's competency and credibility with regard to his assertions of being exposed to mustard gas during service.  Although the Veteran, during his lifetime, appeared sincere in his recollection of what happened in service over forty years ago, the Veteran's mental state rendered him less than a reliable historian.

Additionally, the Board notes that while pursuing service connection from 1996 until his death in 2010, the Veteran never alleged that he participated in any mustard gas testing.  Nor did the Veteran ever provide any details of the alleged mustard gas testing, despite numerous requests from the RO.  Rather, the Veteran consistently reported that he was exposed to mustard gas during gas mask training in basic training and in the Philippines.  It was not until after the Veteran's death that the appellant alleged that the Veteran was involved in the secret testing programs.  This is significant because the Board specifically noted in the April 2010 denial that the Veteran never alleged that he was involved in the testing programs.  

Moreover, the Veteran first reported that he was in training at Bushnell, Florida, which the Board notes was a mustard gas testing site, but thereafter, consistently reported that he was in training at Camp Blanding, Florida, which the Board notes was not a mustard gas testing site, but was a basic training site for WWII.  See April 1999 VA Fact Sheet: Mustard Gas Exposure and Long-Term Health Effects.  Additionally, the Veteran initially reported that he was exposed to mustard gas in Florida, as well as overseas, but later only claimed that he was exposed during training.  These inconsistencies in the record and the Veteran's dementia weigh against the Veteran's, and therefore, the appellant's, credibility.  See Madden, 125 F.3d at 1481; Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Board has also considered the treatise evidence submitted in support of the appellant's claim.  The Board notes that a treatise "can provide important support when combined with an opinion of a medical professional" if the treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus).  Here, the treatise information included in the claims file does not specifically relate to the facts and circumstances surrounding this particular case.  Rather, the information is general in nature in that is describes the mustard gas testing programs and the health effects of mustard gas.  Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Thus, this information, alone, is of little or no probative value.  Moreover, as noted above, this evidence shows that no mustard gas testing occurred at Camp Blanding, which is where the Veteran asserted he went to basic training and where he asserted he was exposed to mustard gas.  See April 1999 VA Fact Sheet: Mustard Gas Exposure and Long-Term Health Effects.  Thus, to the extent the evidence is probative; it actually weighs against the appellant's claim.

In light of the foregoing, the Board finds that the evidence does not indicate that the Veteran received full-body exposure to mustard gas or Lewisite, as contemplated by the regulations.  As full body exposure to mustard gas has not been shown, presumptive service connection for squamous cell carcinoma under 38 C.F.R. § 3.316(a) is not warranted.

In addition to the presumption provisions for service connection for the Veteran's death due to exposure to mustard gas, the Board has a duty to consider service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Initially, the Board notes that the appellant has not claimed that the Veteran's disability began in service, but rather that it was the result of exposure to mustard gas while on active duty.  Nevertheless, the Board will address direct service connection for metastatic squamous cell carcinoma.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  To establish service connection for a disability, the evidence must show: (1) the existence of the disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  The disability at issue in this case, squamous cell carcinoma, is a malignant tumor, and therefore is a "chronic disease" listed at 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  In this case, the evidence shows that the Veteran's squamous cell carcinoma was first diagnosed in 1997.  There is no contention or evidence to the contrary.  Accordingly, a presumption of service incurrence for squamous cell carcinoma pursuant to 38 C.F.R. §§ 3.307 and 3.309(a), as a chronic malignant tumor that was manifested to a degree of 10 percent disabling or greater within one year after discharge from service, is not established.  

Nor does the evidence otherwise link the Veteran's squamous cell carcinoma to service.  In this case, the appellant does not assert, and the record does not indicate, that he experienced continuous skin problems during or since his active service.  The record shows that the first evidence of a diagnosis of squamous cell carcinoma is in 1997, almost 52 years after service.  The Board finds that the approximately 52 year lapse in time between the Veteran's active service and the first contemporaneous diagnoses of squamous cell carcinoma weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the disability at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  

The Board notes that the appellant has opined that the Veteran's disability is due to chemical exposure from service.  As noted above, while laypersons are sometimes competent to provide an opinion regarding etiology, the Board finds that this is not one of those cases.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board also notes the November 2007 VA opinion linking the Veteran's squamous cell carcinoma to service.  However, the Board places no probative value in the opinion as it was based on an inaccurate factual premise, i.e., that the Veteran was exposed to mustard gas during service.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise has no probative value).  As noted above, the Board finds that the Veteran was not exposed to mustard gas during service.  Moreover, as the provider indicated that the Veteran's squamous cell carcinoma was "possibly related to" military service, the opinion is speculative and therefore entitled to little probative weight.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998).

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the claim for service connection for the cause of the Veteran's death must be denied.  In reaching this determination, the Board does not question the appellant's sincere belief that the cause of the Veteran's death is disease due to service, and specifically, that he was exposed to mustard gas.  While the Board is cognizant of the late Veteran's honorable service in defense of his country and is sympathetic to his widow's situation, her personal belief that the Veteran had full body exposure to mustard gas, no matter how sincere, is simply not supported by the evidence.  See Voerth v. West, 13 Vet. App. 117, 119 (1999).  

For the above stated reasons, the preponderance of the evidence weighs against a finding that the Veteran died from a condition that was incurred or aggravated in service.  The benefit-of-the-doubt doctrine, even under VA's heightened obligations, is therefore not helpful to the appellant, and the claim for service connection for the cause of the Veteran's death must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57; O'Hare, 1 Vet. App. at 367.






ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


